Citation Nr: 1203326	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include the hip, including as secondary to a left knee disability. 

2.  Entitlement to service connection for a right shoulder disability, including as secondary to a left knee disability.

3.  Entitlement to an increased rating for left knee degenerative arthritis, evaluated as non-compensable prior to March 22, 2006; as 10 percent disabling from March 22, 2006, to November 12, 2007; and as 20 percent disabling from November 13, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) from November 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

The Board notes that the above issues were remanded by the Board in May 2010 for further evidentiary development, to include obtaining VA treatment records prior to 2006.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded in May 2010 with instructions to the AOJ to, among other things, obtain all outstanding VA treatment records prior to 2006.  The Board notes that some VA treatment records were obtained, however, upon review it is noted that a March 2002 VA examination relied upon by a subsequent VA examiner is not of record.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  There is no indication of record that the examination report was unobtainable and as such, another remand, with ensuing delay, is unfortunately required.

The claims folder contains VA treatment records and examination reports dated starting in 2006.  However, a November 2007 VA examiner refers to records dated before 2006.  Specifically the November 2007 examiner notes a March 2002 VA examination that the examiner used to note the Veteran's medical history because he did not have access to the c-file.  Medical records relied on must be associated with the claims files.  Additionally, because VA is on notice that there are VA records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Board notes that the previous May 2010 Board remand requested that a new examination be provided with regard to the Veteran's service-connected left knee disability so that the present level of disability could be determined.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard the Board notes that the Veteran was provided an examination for his service-connected left knee disability in June 2010.  

With regard to the Veteran's claims for entitlement to service connection for a back disorder, to include the hip, including as secondary to a left knee disability and entitlement to service connection for a right shoulder disability, including as secondary to a left knee disability, the Board notes that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's February 2007 claim, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

The Board notes that in a May 2009 letter the Veteran's private treating physician stated that the Veteran's lumbar condition is an extension of the Veteran's service-connected military disabilities.  Subsequently in an October 2009 letter the same physician stated that the Veteran's severe arthropathy was both precipitated and worsened by the Veteran's service-connected disabilities.  The Board acknowledges that the Veteran was afforded a November 2007 VA examination which diagnosed the Veteran with degenerative arthritis, right shoulder; and degenerative disc disease, lumbar spine.  The examiner provided a negative opinion with regard to both claims as to direct service connection and secondary service connection with regard to the Veteran's service-connected left knee disability.  However, the Board notes that no opinion was provided with regard to whether the Veteran's service-connected left knee disability aggravated the Veteran's right shoulder and lumbar disabilities.  Additionally, it is noted that the November 2007 examiner did not review the Veteran's claims file before providing the opinion.  In order to fairly adjudicate the Veteran's claim, a new examination is necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding records of evaluation and/or treatment of the Veteran from the VA Healthcare System, to include records prior to 2006, specifically the March 2002 VA examination report.  All efforts to obtain these records must be documented in the claims folder.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. The Veteran should be scheduled for a new examination to determine the nature and etiology of his right shoulder and lumbar spine disabilities.  The claims file should be made available to the examiner.  All indicated tests should be performed.  After a review of the claims folder and appropriate physical examination, the examiner should address the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder and/or lumbar spine disabilities are proximately due to, OR, alternatively, aggravated by the Veteran's service-connected left knee disability.  

If it is determined that either or both of the Veteran's right shoulder and/or lumbar spine disabilities were aggravated or worsened by the Veteran's service-connected left knee disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the right shoulder and lumbar spine disabilities by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

3. Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

